SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: BlackRock Alternatives AllocationFB TEI Portfolio LLC Address of Principal Business Office (No. & Street, City, State, Zip Code): 100 Bellevue Parkway Wilmington, Delaware 19809 Telephone Number (including area code): (800) 882-0052 Name and address of agent for service of process: John Perlowski 55 East 52nd Street New York, New York 10055 With copies of Notices and Communications to: Thomas A. DeCapo, Esq. Skadden, Arps, Slate, Meagher & Flom LLP One Beacon Street 31st Floor Boston, Massachusetts 02108 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X] NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, an officer of the registrant has caused this notification of registration to be duly signed on behalf of the registrant in the city of New York and the state of New York on the15th day of December, 2011. BlackRock Alternatives Allocation FB TEI Portfolio LLC (Name of Registrant) By: /s/ John Perlowski John Perlowski President and Chief Executive Officer Attest: /s/ Janey Ahn Janey Ahn Signature Page to FBTEI N-8A
